Citation Nr: 0927569	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-35 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Increased rating for a right knee disorder, currently rated 
as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from December 1974 to January 
1979.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In May 2008, the Board 
remanded this matter for additional development.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

The Veteran indicated in his April 2008 board hearing that he 
has been receiving disability benefits since 2005 from the 
Social Security Administration (SSA).  Records from the SSA 
should be included in the record.  

Accordingly, the case is REMANDED for the following action:

The RO should contact SSA and request 
copies of all records used in 
determining the Veteran's entitlement 
to disability benefits.  Any decision 
rendered by an Administrative Law Judge 
must also be obtained and associated 
with the claims folder.  All attempts 
to obtain these records must be 
documented for inclusion in the folder.  
If there are no records, it must be so 
stated, in writing, for inclusion in 
the folder.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




